Citation Nr: 1450725	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO. 09-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C prior to June 14, 2012, and in excess of 20 percent thereafter.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and associated with the claims file.

At the hearing, the Veteran was unrepresented and he confirmed that he wanted to pursue his claim without a representative.  Prior to October 4, 2010, the Veteran was represented by the North Carolina Division of Veterans Affairs.  That representation was revoked on October 4, 2010.  VA's electronic file, known as VBMS, still shows the North Carolina Division of Veterans Affairs as the representative.  In light of the revocation of representation dated October 4, 2010 and the Veteran's testimony at the August 2013 hearing, the Board finds that the Veteran is currently unrepresented.


FINDINGS OF FACT

1. Prior to June 14, 2012, the Veteran's hepatitis C was primarily manifested by intermittent right upper quadrant pain. 

2. Since June 14, 2012, the Veteran's hepatitis C approximated daily fatigue, right upper quadrant pain, arthralgia, and continuous medication.  At no point during the period on appeal did the Veteran experience malaise, anorexia, dietary restriction, or weight loss, and the Veteran had not during this period experienced incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for hepatitis C, prior to June 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7354 (2014).

2. The criteria for an initial rating in excess of 20 percent for hepatitis C, beginning June 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2007 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, and the statements of the Veteran.

In January 2014 the Board remanded the Veteran's claim, in pertinent part, to obtain outstanding treatment records and to conduct a VA examination.  The claims folder contains a letter sent to the Veteran in February 2014 requesting that he identify and authorize the release of any information regarding the treatment of his hepatitis C.  The Veteran did not respond to that letter.  However, the record contains outstanding VA treatment records since April 2012.  Additionally, the record contains an April 2014 VA examination report.  The Board finds the examination obtained to be adequate in this case.  The examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided opinions and diagnoses supported by the medical record and adequate rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

The Veteran also testified at a hearing before the undersigned VLJ in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and the information that the Veteran could provide in support of his claim.  The VLJ asked questions to ascertain the nature and severity of the Veteran's hepatitis C disability, as well as to identify outstanding evidence that might substantiate the Veteran's claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Further, the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.



II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's hepatitis C disability has been continuously evaluated under the provisions of Diagnostic Code 7354 throughout the appeal period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Under this Code, a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  The highest rating of 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.

Initially, the Board notes that the Veteran has scars associated with his hepatitis C.  However, the June 2012 examination report reflects that these scars are not unstable or painful, and the Veteran has not asserted that his scars are painful or unstable.  The Veteran's scars also do not cover at least 39 square centimeters.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

III. Increase Rating - Hepatitis C prior to June 14, 2012

Prior to June 14, 2012, the most probative evidence consists of VA treatment notes and a July 2007 VA examination report, along with the Veteran's February 2011 testimony.

VA treatment from this period, including the January 2010, March 2010, September 2010, and March 2011 reports, reflect that the Veteran experienced occasional to constant right upper quadrant pain.  The treatment notes are silent for complaints of fatigue, anorexia, weight loss, constant medication, malaise, or incapacitating episodes.  The July 2007 VA examination report indicates that the Veteran's hepatitis C had no effect on his daily activities other than to prevent his alcohol consumption.  The examiner reported no current treatment for the disease and stated that the Veteran's hepatitis C was stable at that time.  The examination report also reflects that the Veteran's diabetes mellitus was causing him to feel fatigued.

At his February 2011 hearing, the Veteran testified that at certain times he would feel fatigued and have excessive bowel movements, which he attributed to his use of Metformin.  He also stated that he would occasionally take naps after work, was using a CPAP machine, and would be fatigued because of lack of sleep.

Based on the evidence, the Board finds that an initial compensable evaluation for hepatitis C is not warranted for this period.  Under Diagnostic Code 7354, a 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week.  As described, prior to June 14, 2012, the Veteran's hepatitis C was productive of intermittent to constant right upper quadrant pain.  There is no evidence of incapacitating episodes, malaise, or anorexia during this period, nor was the Veteran constantly medicated.  While the Veteran asserted that he felt fatigued because of his hepatitis C, his statements are inconsistent with one another and not supported by the medical evidence.  Specifically, at the February 2011 hearing, the Veteran also stated that he felt fatigued due to his lack of sleep.  Further, the July 2007 examination report attributed the Veteran's fatigue to his diabetes mellitus and stated that his hepatitis C was stable at that time.  Moreover, even if the Veteran's fatigue was attributable to his hepatitis C during this period, the frequency with which he reports the symptom would not warrant a compensable rating.

As described, the Veteran's hepatitis C symptoms more closely approximate a noncompensable rating during this period.  Therefore, no increased rating is warranted prior to June 14, 2012.

IV. Increase Rating - Hepatitis C from June 14, 2012

From June 14, 2012 the most probative evidence of record includes the June 2012 and April 2014 VA examination reports and the Veteran's August 2013 hearing testimony.

At the August 2013 hearing, the Veteran reported that he was on continuous medication for his hepatitis C.  He also reported feeling daily fatigue that had gotten significantly worse over the previous 12 months, and right upper quadrant pain.

The June 2012 VA examination report reflects that the Veteran experienced daily fatigue, arthralgia, and intermittent right upper quadrant pain.  The report also reflects that the Veteran did not require continuous medication, had experienced no incapacitating episodes over the previous 12 months, and that his symptoms had no impact on his ability to work.  The April 2014 VA examination report indicates that the Veteran was on continuous medication, and experienced daily fatigue, arthralgia, and right upper quadrant pain.  The report also reflects that the Veteran experienced no incapacitating episodes in the previous 12 months and flare-ups may interfere with his ability to focus and perform his job at maximum ability.

Based on the evidence, the Board does not find that a rating in excess of 20 percent for hepatitis C is warranted from June 14, 2012.  As described, the Veteran's symptoms during this period include daily fatigue, arthralgia, right upper quadrant pain, and continuous medication.  Under Diagnostic Code 7354, a 40 percent evaluation would require (in addition to the Veteran's current symptoms) either weight loss or incapacitating episodes having a total duration of 4 weeks.  The record is negative for evidence of weight loss or incapacitating episodes during this period.  Further, the evidence during this period does not indicate that the Veteran's hepatitis C was productive of symptoms that more closely approximated a higher evaluation.  The Veteran testified that while he felt fatigued on the job, he was still able to work 30 hours a week.  This testimony is corroborated by the 2014 examination report which indicated that the Veteran is employed full-time but that his symptoms may reduce his productivity during flare-ups.

As described, the Veteran's hepatitis C symptoms more closely approximate a 20 percent rating during this period.  There is no evidence of weight loss or incapacitating episodes during this time.  While the Veteran does experience daily fatigue and pain, these symptoms are not so severe as to significantly impact his ability to work and are specifically contemplated by a 20 percent rating.  Therefore, the Board finds that the Veteran's hepatitis C has been productive of symptoms that more closely approximate a 20 percent rating, and no increased rating is warranted.

V. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hepatitis C is specifically contemplated by the schedular rating criteria.  The Veteran's hepatitis C has been manifested by daily fatigue, right upper quadrant pain, arthralgia, and requiring continuous medication.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. § 4.114, Diagnostic Code 7354.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his hepatitis C.  Rather, the record reflects that the Veteran is currently employed.  Although he does assert that his hepatitis C has a detrimental effect on his productivity, he has not alleged that he is, or was at any time, unemployable on account of his disability.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected hepatitis C.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial compensable rating for hepatitis C, prior to June 14, 2012, is denied.

Entitlement to an initial compensable rating in excess of 20 percent, for hepatitis C, beginning June 14, 2012, is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


